Case 1:19-cv-00328-TMT-MEH Document 83 Filed 02/11/21 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-328-TMT-MEH                                    Date: February 11, 2021
  Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501*

  Parties:                                                      Counsel:

  MICHAEL ABBONDANZA, et al.,                                   Courtenay Patterson

       Plaintiff,

  v.

  JASON WEISS, et al.,                                          Franz Hardy
                                                                Joel Rothman (by video-teleconference)

       Defendant.

                                         COURTROOM MINUTES
                                           MOTION HEARING

  Court in session:         11:09 a.m.

  Court calls case. Appearances of counsel.

  This matter is before the Court regarding the pending [ECF 74] Motion to Compel RICO Case
  Statement filed by the Defendant Jason Weiss on January 14, 2021.

  For the reasons set forth on the record, the record will enter a separate Order DENYING the
  Motion.

  Court in recess:          11:45 a.m.       Hearing concluded.
  Total in-court time       00:36

  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
